IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40020
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROSHON LEE MASON,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-96-CR-4-1
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Roshon Lee Mason appeals his jury conviction for possession

with intent to distribute crack cocaine.    He argues that the

district court abused its discretion when it admitted evidence of

marihuana found in the apartment, testimony that a .22 caliber

rifle was found in the apartment, and an envelope with a return

address of a Louisiana prison.

     Our review of the record and the arguments and authorities

convinces us that the district court did not abuse its

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-40020
                                 -2-

discretion.    United States v. Hays, 872 F.2d 582, 587 (5th Cir.

1989).   With respect to the rifle, the district court sustained

Mason’s objection to the rifle and prohibited any reference to

it.   Accordingly, that issue is without merit.   With respect to

both the marihuana and the envelope, the district court gave a

prompt and thorough limiting instruction as to those items.

Juries are presumed to follow the instructions of the court.     See

Zafiro v. United States, 506 U.S. 534, 540-41 (1993); United

States v. Torres, 114 F.3d 520, 526 (5th Cir. 1997), cert.

denied, 1997 WL 562154 (U.S. Oct. 14, 1997).   The court’s

instruction adequately neutralized any potential prejudice from

this evidence.   Accordingly, the judgment of the district court

is AFFIRMED.